DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 10/18/2021 is acknowledged.
Claims 1, 4, 5, 7, and 10-13 are amended.
Claims 2-3, 6, 8-9 and 14-20 are cancelled.

Response to Amendments
Amendments filed on 10/18/2021 are entered for prosecution. Claims 1, 4, 5, 7, and 10-13 remain pending in the application. 
Applicant has cancelled claims 19 and 20 previously rejected under 35 U.S.C. 112(b) in the Non-Final Office Action mailed 7/23/2021. The prior rejections to claims 19 and 20 are moot and have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 7 (pages 7-11) in a reply filed 10/18/2021 have been considered but are not persuasive.

Regarding claims 1 and 7:
“Proposal 1 of Huawei1 recites that the eNB should broadcast the CN type it is connected to, i.e., 5GC or not, for initial NAS selection. However, it cannot be seen from Huawei1 whether the CN type broadcast by eNB is supported by a neighbor cell of a cell that is covered by the eNB and it performing neighbor-cell measurement. In other words, Huawei1 does not teach a neighbor-cell supported 5G indication or CN type function.”
The Examiner respectfully disagrees. Huawei1 teaches that “the network should let the UE know its CN connectivity capability before the UE starts a RRC connection establishment procedure.” (see, Huawei1, Section 2). Huawei1 does not explicitly teach whether a neighbor-cell supports 5G indication or CN type function. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each neighboring cell in a wireless communication network broadcasts the CN type it is connected to in order to support UEs to be connected to EPC and/or 5G-CN as preferred by the network as taught by Huawei1. It is well known in the art that each cells or base stations in the wireless communication network (including neighbor-cells of the cell the UE is currently connected to) broadcast the CN type it is connected to because the UE cannot distinguish the network type for cell selection and reselection (see, Huawei1, Section 1).
Applicant further contends, in page 10, line 19 through page 11, line 4, that “Lee teaches setting priority according to QoS or types of services to be provided to UE. In an example, a higher priority is set for a particular frequency suitable for a VoIP service. As can be seen, priority setting is based on a type of service rather than based on levels of frequencies. In other words, Lee does not teach frequency based priority setting. In addition, Lee does not involve network function based priority setting either. Therefore, Lee does not teach the discussed feature.”
The Examiner respectfully disagrees. Lee teaches frequency based priority setting and network function based priority setting (see, Lee: para. [0063], “In order to effectively perform a cell selection process, the UE may define priority for each frequency, or each RAT to be considered in cell selection or cell reselection. This is called an inter-frequency or inter-RAT priority. In addition, if there are a plurality of frequencies/RATs, each of them may have a different priority level or the same priority level.”; para. [0079], “The UE receives inter-frequency/inter-RAT priority information as a part of system information.” (Emphasis added)). It is clear that Lee teaches frequency based priority setting (i.e., inter-frequency priority) and network function based priority setting (i.e., inter-RAT priority; e.g., UTRAN vs E-UTRAN and similarly 4G vs 5G).
Therefore, the disclosures of Huawei1 and Lee read on the limitations as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4:
Claim 4 recites “The method of claim 1, further comprising: acquiring …, and determining …; or the method further comprising: acquiring …; and determining …; or the method further comprising: acquiring …; and determining …” (emphasis added). However, it is unclear whether the above recited second and third features refer to mean additional feature(s) to the previously cited feature(s) of the claim 4 or alternative feature(s)/method(s). As such, the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2016/0088529 A1, hereinafter Yoon) in view of Lee et al. (US 2010/0240367 A1, hereinafter Lee) further in view of Huawei, HiSilicon (“Network selection for initial access in E-UTRA connected to 5GC”, 3GPP TSG-RAN WG2 Meeting #98, R2-1705709, May 15-19, 2017, hereinafter Huawei1).

Regarding claim 1:
Yoon teaches a method for cell reselection (see, Yoon: Fig. 1A and para. [0028], “priority based cell reselection algorithm”), comprising: 
acquiring, by User Equipment (UE), a cell reselection rule (see, Yoon: para. [0028], “The UE 100 obtains priority information of other radio access technologies (RATs) and threshold values for determination from system information broadcast by the GSM cell 110 at operation S101.”); and 
selecting, by the UE, a target cell based on the cell reselection rule and a network function supported by a neighbor cell (see, Yoon: para. [0028], “The UE 100 measures the signal strength of a 3G universal terrestrial radio access network (UTRAN) cell 120 and a 4th generation (4G) evolved UTRAN (E-UTRAN) cell 130 in the vicinity thereof at operation S102. Thereafter, to determine the target cell, the UE 100 initiates the priority based cell reselection algorithm at operation S103.”); para. [0046], “the UE selects the 4G neighbor cell, whose priority is higher than that of the 3G neighbor cell”. Here, the UE selects the 4G neighbor cell because it has higher priority (i.e., a cell reselection rule) than the 3G neighbor cell and the network function of 4G RAT is supported by the 4G neighbor cell.), and 
executing, by the UE, cell reselection based on the target cell (see, Yoon: para. [0028], “the UE 100 initiates the priority based cell reselection algorithm at operation S103.”; para. [0046], “the UE selects the 4G neighbor cell, … , and initiates inter-RAT cell reselection at operation 340”), 
wherein acquiring, by the UE, the cell reselection rule comprises: acquiring, by the UE, the cell reselection rule through a system message (see, Yoon: para. [0028], “The UE 100 obtains priority information of other radio access technologies (RATs) and threshold values for determination from system information broadcast by the GSM cell 110”. Here, the system information broadcast by the GSM cell is a system message. Para. [0063] further teaches wherein “a GSM cell may broadcast a GSM System Information 2-quarter message containing a priority-based cell reselection support indication to UEs”).
Yoon does not explicitly teach wherein acquiring, by the UE, the cell reselection rule through a configuration of a protocol, or locally pre-stored information, or Radio Resource Control (RRC) signaling, or Non-Access Stratum (NAS) signaling.
In the same field of endeavor, Lee teaches wherein acquiring, by the UE, the cell reselection rule through a configuration of a protocol (see, Lee: para. [0082], “Frequency and/or RAT information are received via L1/L2 control signaling, and PDCP/RLC/MAC PDU. And inter-frequency/inter-RAT priority information of each frequency/RAT may be received.”), or locally pre-stored information (see, Lee: para. [0083], “Besides the method of receiving the frequency and/or RAT information from the BS and the method of receiving priority, frequency and/or RAT information stored in an SIM/USIM card may be fetched, or priority information corresponding to each frequency and each RAT may be fetched.”), or Radio Resource Control (RRC) signaling (see, Lee: para. [0081], “The inter-frequency/inter-RAT priority information may be received together with information about a frequency and/or a RAT through an RRC message”), or Non-Access Stratum (NAS) signaling (see, Lee: para. [0078], “The UE receives selectable frequency and/or RAT information from the BS in the process of TAU. The UE receives inter-frequency/inter-RAT priority information as a portion of system information.” A TAU (Tracking Area Update) message is an NAS (Non-Access Stratum) signaling.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to include the teachings of Lee in order for the UE to receive the frequency and/or RAT information and the inter-frequency/inter-RAT priority information from the BS in various ways (see, Lee: para. [0077-000085]). 
Yoon further teaches wherein selecting, by the UE, the target cell based on the cell reselection rule and the network function supported by the neighbor cell comprises: performing, by the UE, neighbor cell measurement in a first cell, the first cell not supporting a target network function (see, Yoon: Fig. 1A and para. [0028], “the UE 100 camps on a 2nd Generation (2G) GSM cell 110. … The UE 100 measures the signal strength of 3G universal terrestrial radio access network (UTRAN) cell 120 and a 4th generation (4G) evolved UTRAN (E-UTRAN) cell 130 in the vicinity thereof at operation S102. Thereafter, to determine the target cell, the UE 100 initiates the priority based cell reselection algorithm at operation S103.” Accordingly, the UE is registered and communicating with cell 110 (e.g., a 2G cell in Fig. 1A) and performing neighbor cell measurements in a 2G cell 110 (i.e., the first cell), which does not support a target network function of either 3G or 4G, and similarly 5G.); and 
in response to it is measured that a second cell supports the target network function and signal quality of the second cell is higher than a first threshold, determining, by the UE, the second cell as the target cell (see, Yoon: Fig. 3 and para. [0046], “When the signal strength of a 3G neighbor cell becomes greater than threshold 3 306, the UE recognizes the 3G neighbor cell and adds the 3G neighbor cell to a candidate list for cell reselection at operation 310. When the signal strength of a 4G neighbor cell becomes greater than threshold 3 305, the UE recognizes the 4G neighbor cell and adds the 4G neighbor cell to the candidate list for cell reselection at operation 320. … UE checks presence of an inter-RAT cell whose priority is higher than that of the 3G neighbor cell and whose signal strength is above the corresponding threshold (the 4G neighbor cell satisfies this condition in FIG. 3). If such a cell is present, …, the UE selects the 4G neighbor cell, whose priority is higher than that of the 3G neighbor cell, and initiates inter-RAT cell reselection at operation 340.”).
Yoon does not explicitly teach wherein the second cell is a co-frequency neighbor cell or an inter-frequency neighbor cell of the first cell.
Lee further teaches wherein the second cell is a co-frequency neighbor cell (see, Lee: para. [0050], “Intra-frequency cell reselection: reselection of a cell having the same RAT and the same center frequency as those of the cell in use by the UE.”) or an inter-frequency neighbor cell of the first cell (see, Lee: para. [0052], “Inter-frequency cell reselection: reselection of a cell having the same RAT as that of the cell in use by the UE and a different center frequency from that of the cell in use by the UE.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yoon in combination of the teachings of Lee in order for the UE to effectively perform a cell reselection to a neighbor cell (see, Lee: para. [0057] [0063] [0086]) and receive the frequency and/or RAT information and the inter-frequency/inter-RAT priority information from the BS via various methods (see, Lee: para. [0077-0084]). 
Yoon in view of Lee does not explicitly teach wherein the target network function comprises at least one of: a function of 5th Generation (5G) indication information and a function of type information of a Core Network (CN) that a base station is connected to.
Huawei1 teaches wherein the target network function comprises at least one of: a function of 5th Generation (5G) indication information and a function of type information of a Core Network (CN) that a base station is connected to (see, Huawei1: Proposal 1, “The eNB should broadcast the CN type it connected to, i.e., 5GC or not, for initial NAS selection” (see, Section 2). Here, a neighboring base station which could be a target base station broadcasts the target network type (e.g., CN type) that it is connected to so that UE can distinguish the network type.); 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon in combination of Lee to include the teachings of Huawei1 in order for the UE to take into account the CN type/CN preference during cell selection/reselection because UE cannot distinguish the network type (i.e., whether connects to EPC or 5GC by lower layer protocols (see, Huawei1: Section 2 and Proposal 3). 
Lee further teaches wherein the cell reselection rule comprises multiple reselection sub-rules, each of the multiple reselection sub-rules corresponds to a priority (see, Lee: para. [0079], “The UE receives inter-frequency/inter-RAT priority information as a part of system information.”; para. [0063], “In order to effectively perform a cell selection process, the UE may define priority for each frequency or each RAT to be considered in cell selection or cell reselection. This is called an inter-frequency or inter-RAT priority”; para. [0064], “The criterion for determining the inter-frequency/inter-RAT priority are based on various purposes”), and the UE selects the multiple (see, Lee: para. [0063], “if there are a plurality of frequencies/RATs, each of them may have a different priority level or the same priority level”; para. [0087], “The priority transferred by the network to the UE may be valid only while the validity UE is running, and the UE performs an operation according to priority”; para. [0093], “the UE may perform cell reselection for a frequency or RAT with higher priority among priorities associated with the validity timer.” Accordingly, the cell reselection rule of Lee comprises multiple reselection sub-rules (i.e., a plurality of frequencies and RATs, each of them having a different priority level) and the UE selects the multiple reselection sub-rules (e.g., inter-frequency priority and inter-RAT priority) received by the BS for performing cell reselection to the target cell with higher priority.),
wherein the multiple reselection sub-rules comprise a first reselection sub-rule and a second reselection sub-rule, the first reselection sub-rule is a network-function-based reselection sub-rule (e.g., inter-RAT priority) and the second reselection sub-rule is a frequency-priority-based reselection sub-rule (e.g., inter-frequency priority) (see: Lee: para. [0065] teaches wherein setting priority for a particular frequency (e.g., a frequency-priority-based reselection sub-rule) or setting priority for a particular RAT (e.g., a network-function-based reselection sub-rule) according to QoS of types of services to be provided to the UE. Para. [0070] teaches that setting a higher priority to a frequency-priority based reselection as a first rule over a network-function-based reselection is an operational choice according to a policy of an operator operating a network.), or, 
the first reselection sub-rule is a frequency-priority-based reselection sub-rule (e.g., inter-frequency priority) and the second reselection sub-rule is a network-function-based reselection sub-rule (e.g., inter-RAT priority) (see: Lee: para. [0065] teaches wherein setting priority for a particular frequency (e.g., a frequency-priority-based reselection sub-rule) or setting priority for a particular RAT (e.g., a network-function-based reselection sub-rule) according to QoS of types of services to be provided to the UE. Para. [0070] teaches that setting a higher priority to a frequency-priority based reselection as a first rule over a network-function-based reselection is an operational choice according to a policy of an operator operating a network.).

Regarding claim 7:
	Claim 7 is redirected towards a device for cell reselection (see, Yoon: Fig. 8, UE 800), comprising: a processor (a processor of UE 800, not shown); a memory (a memory of UE 800, not shown) configured to store instructions executable by the processor; and a transmission device (see, Yoon: Fig. 8, UE 800 and para. [0066-0068], a combination of transceiver unit 810 and a control unit 820) configured to send and receive data under control of the processor; wherein the processor is configured to: control the transmission .

Claims 4, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lee further in view of Huawei1 further in view of Wu et al. (US 2014/0220978 A1, hereinafter Wu).

Regarding claim 4:
As discussed above, Yoon in view of Lee and Huawei1 teaches all limitations in claim 1.
Huawei1 further teaches wherein acquiring, by the UE, the system message broadcast by the neighbor cell, and determining, by the UE, whether the second cell supports the target network function based on the system message broadcast by the neighbor cell (see, Huawei1: Proposal 1, “The eNB should broadcast the CN type it connected to, i.e., 5GC or not, for initial NAS selection.” According to the teachings of Section 2, the CN type broadcast in system information by the neighbor cell may be set to 5GC, which indicates to the UE that the target network function of 5GC is supported by the neighbor cell. It is well known in the art that each cells or base stations in the wireless communication network (including neighbor-cells of the cell the UE is currently connected to) broadcast the CN type it is connected to because the UE cannot distinguish the network type for cell selection and reselection.); 
(see, Huawei1: Proposal 1, “The eNB should broadcast the CN type it connected to, i.e., 5GC or not, for initial NAS selection.” According to the teachings of Section 2, the CN type broadcast in system information by the first cell may be set to EPC which indicates to the UE that the target network function of 5GC is not supported by the first cell. It is well known in the art that each cells or base stations in the wireless communication network (including neighbor-cells of the cell the UE is currently connected to) broadcast the CN type it is connected to because the UE cannot distinguish the network type for cell selection and reselection.).
Yoon in view of Lee and Huawei1 does not explicitly teach wherein the method further comprising: acquiring, by the UE, the system message broadcast by the first cell; and determining, by the UE, whether the second cell supports the target network function based on the system message broadcast by the first cell. 
In the same field of endeavor, Wu teaches wherein the method further comprising: acquiring, by the UE, the system message broadcast by the first cell; and determining, by the UE, whether the second cell supports the target network function based on the system message broadcast by the first cell (see, Wu: para. [0037-0038], “receiving a broadcast message sent in a first cell by a base station, where the broadcast message includes information about a set of second cells; when it is determined, according to the information about the set of the second cells, that a target reselection cell is a second cell, determining, according to second-cell reselection parameter information, time for performing cell reselection; or when it is determined, according to the information about the set of the second cells, that a target reselection cell is not a second cell, determining, according to first-cell reselection parameter information, time for performing cell reselection.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon in combination of Lee and Huawei1 to include the teachings of Wu in order to improve cell reselection efficiency (see, Wu: para. [0009]). 

Regarding claim 10:
As discussed above, Yoon in view of Lee and Huawei1 teaches all limitations in claim 7.
Huawei1 further teaches wherein the processor is further configured to: control the transmission device to acquire the system message broadcast by the neighbor cell, and determine whether the second cell supports the target network function based on the system message broadcast by the neighbor cell (see, Huawei1: Proposal 1, “The eNB should broadcast the CN type it connected to, i.e., 5GC or not, for initial NAS selection.” According to the teachings of Section 2, the CN type broadcast in system information by the neighbor cell may be set to 5GC, which indicates to the UE that the target network function of 5GC is supported by the neighbor cell. It is well known in the art that each cells or base stations in the wireless communication network (including neighbor-cells of the cell the UE is currently connected to) broadcast the CN type it is connected to because the UE cannot distinguish the network type for cell selection and reselection.).

Regarding claim 11:
As discussed above, Yoon in view of Lee and Huawei1 teaches all limitations in claim 7.
Yoon in view of Lee and Huawei1 does not explicitly teach wherein the processor is further configured to: control the transmission device to acquire the system message broadcast by the first cell, and determine whether the second cell supports the target network function based on the system message broadcast by the first cell. 
In the same field of endeavor, Wu teaches wherein wherein the processor is further configured to: control the transmission device to acquire the system message broadcast by the first cell, and determine whether the second cell supports the target network function based on the system message broadcast by the first cell (see, Wu: para. [0037-0038], “receiving a broadcast message sent in a first cell by a base station, where the broadcast message includes information about a set of second cells; when it is determined, according to the information about the set of the second cells, that a target reselection cell is a second cell, determining, according to second-cell reselection parameter information, time for performing cell reselection; or when it is determined, according to the information about the set of the second cells, that a target reselection cell is not a second cell, determining, according to first-cell reselection parameter information, time for performing cell reselection.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon in combination of Lee and Huawei1 to include the teachings of Wu in order to improve cell reselection efficiency (see, Wu: para. [0009]).

Regarding claim 13:
As discussed above, Yoon in view of Lee and Huawei1 teaches all limitations in claim 7.
Huawei1 further teaches wherein the processor is further configured to: control the transmission device to acquire the system message broadcast by the first cell, and determine based on the system message broadcast by the first cell that the first cell is a cell not supporting the target network function (see, Huawei1: Proposal 1, “The eNB should broadcast the CN type it connected to, i.e., 5GC or not, for initial NAS selection.” According to the teachings of Section 2, the CN type broadcast in system information by the first cell may be set to EPC which indicates to the UE that the target network function of 5GC is not supported by the first cell. It is well known in the art that each cells or base stations in the wireless communication network (including neighbor-cells of the cell the UE is currently connected to) broadcast the CN type it is connected to because the UE cannot distinguish the network type for cell selection and reselection.).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lee further in view of Huawei1 further in view of Jeong et al. (US 2014/0036874 A1, hereinafter Jeong).

Regarding claim 5:
As discussed above, Yoon in view of Lee and Huawei1 teaches all limitations in claim 1.
	Yoon in view of Lee and Huawei1 does not explicitly teach wherein selecting, by the UE, the target cell based on the cell reselection rule and the network function supported by the neighbor cell comprises: in response to it is measured that signal quality of a third cell with a high frequency priority is higher than a first threshold, determining, by the UE, the third cell as the target cell.
In the same field of endeavor, Jeong teaches wherein selecting, by the UE, the target cell based on the cell reselection rule and the network function supported by the neighbor cell comprises: in response to it is measured that signal quality of a third cell with a high frequency priority is higher than a first threshold, determining, by the UE, the third cell as the target cell (see, Jeong: Fig. 3, operations 231, 233 and 237, and para. [0034], “If the priority of the measurement target neighbor LTE frequency/UTRAN FDD frequency is higher than that of the serving LTE frequency at operation 231, if the Srxlev value of the neighbor LTE frequency/UTRAN FDD frequency cell is greater than ThreshX,HighP value (or first threshold value) for the duration of Treselection timer (or cell reselection timer) at operation 233, …, the UE performs cell reselection to the corresponding neighbor LTE frequency/UTRAN FDD frequency cell at operation 237”. Here, the corresponding neighbor target cell may be an LTE frequency cell, which is an inter-frequency neighbor cell of the serving LTE cell (i.e., the first cell).).
Lee further teaches wherein the third cell is an inter-frequency neighbor cell of the first cell (see, Lee: para. [0052], “Inter-frequency cell reselection: reselection of a cell having the same RAT as that of the cell in use by the UE and a different center frequency from that of the cell in use by the UE.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon in combination with Lee and Huawei1 to include the teachings of Jeong in order to provide a cell selection/reselection method that is capable of selecting/reselecting a cell efficiently based on the cell selection receive level and cell selection quality (see, Jeong: para. [0007]).

Regarding claim 12: 
Claim 12 is directed towards a device of claim 7, wherein the processor is further configured to perform the method of claim 5. Therefore, claim 12 is rejected under similar rationale to claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471